Citation Nr: 0513463	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound, left thigh, involving the knee, Muscle Group 
XIII, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis, right knee, with X-ray evidence and limitation of 
motion, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease, status post arthrodesis, first metatarsal cuneiform 
joint, right foot, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for donor site, right 
iliac crest, with 1 1/2 inch scar, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In September 2003, the veteran was afforded a personal 
hearing before a Decision Review Officer (DRO) at the Jackson 
RO.  A June 29, 2004 rating decision increased the rating for 
donor site, right iliac crest, with a 1 1/2 inch scar, from 
noncompensable to 10 percent disabling, effective August 7, 
2001.  The matter, however, remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board also notes that this matter has been advanced on 
the docket.  
  

FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound, left thigh, 
involving the knee, Muscle Group XIII, is not manifested by 
muscle loss, soft tissue appreciable loss, atrophy, or 
adherent scars, and there was 5/5 muscle activity of the 
groups associated with the injury.    

2.  The veteran's degenerative arthritis, right knee, with X-
ray evidence and limitation of motion, is productive of a 
range of motion of 0 degrees to 100 degrees; it is not 
productive of instability of the knee.      

3.  The veteran's degenerative joint disease, status post 
arthrodesis, first metatarsal cuneiform joint, right foot, is 
not productive of gross deformity; range of motion of the 
toes is within normal limits.  

4.  The veteran's donor site, right iliac crest, with 1 1/2 
inch scar, does not cause limitation of function, is not 
deep, and does not measure 144 square inches (929 sq. cm.) or 
greater.    


CONCLUSIONS OF LAW

1.  The rating criteria for a rating in excess of 30 percent 
for residuals of a gunshot wound, left thigh, involving the 
knee, Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5313 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261 (2004).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, status post arthrodesis, first 
metatarsal cuneiform joint, right foot, is denied.  38 
U.S.C.A. § 1155, 5107 (West 2002), 38 U.S.C.A. §§ 4.7, 4.71a, 
Diagnostic Code 5283 (2004).

4.  The criteria for a rating in excess of 10 percent for 
service-connected donor site, right iliac crest, with 1 1/2 
inch scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to 
August 30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Ratings 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The normal range of hip abduction is from zero degrees to 45 
degrees.  The normal range of hip flexion is from zero 
degrees to 125 degrees.  The normal range of knee flexion and 
extension is zero degrees to 140 degrees.  The normal range 
of ankle dorsiflexion is zero degrees to 20 degrees and the 
normal range of ankle plantar flexion is zero degrees to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

			A.  Gunshot Wound, Left Thigh

The veteran currently has a 30 percent disability rating 
under 38 C.F.R. § 4.73 Diagnostic Code (DC) 5313 for 
residuals of a gunshot wound, left thigh, involving the knee, 
Muscle Group XIII.  

The criteria for classifying a muscle injury are set forth in 
38 C.F.R. § 4.56 (2004).  The criteria consist of the type of 
injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2004).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2004).  The 30 percent rating currently in effect for the 
veteran's disability represents a moderately severe injury 
under Diagnostic Code 5313.  

Under 38 C.F.R. § 4.56(d)(4) (2004), a severe disability of 
muscles involves a through and through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint would consist of service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section (described above), worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings consist of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  

Additionally, under 38 C.F.R. § 4.55 (2004):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve paralysis 
rating of the same body part, unless the 
injuries affect entirely different functions.  

(b)  For rating purposes, the skeletal muscles 
of the body are divided into 23 muscle groups 
in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 
5301 through 5306); 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 
through 5309); 3 muscle groups for the foot 
and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: (1)  In 
the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the 
next lower level than that which would 
otherwise be assigned.  (2)  In the case of an 
ankylosed shoulder, if muscle groups I and II 
are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  

(d)  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the 
shoulder.  

(e)  For compensable muscle group injuries 
which are in the same anatomical region but do 
not act on the same joint, the evaluation for 
the most severely injured muscle group will be 
increased by one level and used as the 
combined evaluation for the affected muscle 
groups.  

(f)  For muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group injury 
shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 
4.25.

As reported above, the veteran's thigh disability has been 
rated pursuant to DC 5313 (2004), which provides for the 
evaluation of impairment of the pelvic girdle and thigh, MG 
XIII, posterior thigh group that includes the hamstring 
complex of 2 joint muscles -- (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  The function of 
this Group is (1) extension of the hip and flexion of the 
knee; (2) outward and inward rotation of the flexed knee; and 
(3) acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt over pulley action at the 
knee joint.  If the injury is severe, a 40 percent disability 
rating will be assigned.  A 30 percent rating will be awarded 
if moderately severe. 

The veteran's service medical records show that, on May 3, 
1945, he suffered a penetrating gunshot wound, (characterized 
as severe on the September 1945 Certificate of Disability for 
Discharge, but as moderate on a June 1945 hospital report), 
lower third, left thigh, manifested by loss of muscle 
substance and scar tissue.  The June 1945 hospital report 
noted debridement, removal of foreign body, and aspiration of 
knee joint was done on May 4, 1945.  An August 1945 hospital 
report described the bullet's path as entering on the medial 
surface of the left lower thigh, penetrating the knee, and 
striking under the skin overlying the lateral aspect of the 
knee joint.  This report stated that both wounds above the 
left knee were completely healed, that function was 
excellent, and that there was no limitation of motion of the 
left knee.  It was noted, though, that there appeared to be a 
very slight atrophy of the left quadriceps, due to disuse.  A 
September 1945 report noted that no bony damage was 
sustained; the report noted that X-ray examination of the 
left knee showed no evidence of bone damage.  It was further 
noted, however, that the veteran complained of pain and 
weakness on the posterior aspect of his left knee.  
Examination revealed moderate atrophy of the left quadriceps.  
The examiner also noted that there was a medial scar six 
inches above the knee and a lateral scar over the lateral 
condyle of the femur.  There was full range of motion of the 
knee joint and no instability could be demonstrated.  The 
impression was gunshot wound, perforating, severe, lower 
third, left thigh, healed, and residual weakness, left knee.            

An April 2002 VA examination report noted some deformity of 
the left knee consistent with arthritic changes.  There was a 
scar from a bullet wound just proximal to the left knee on 
the medial aspect of the thigh, measuring approximately two 
inches in length and depressed.  The examiner stated that it 
was not associated with chronic skin changes and was 
nontender.  There was no evidence of muscle loss or soft 
tissue appreciable loss beneath the scar.  The examiner 
stated that the muscle activity of the groups associated with 
this injury were all 5/5 in activity, and that there was no 
evidence of atrophy.  The examiner then stated that the range 
of motion of the left knee was zero degrees of extension and 
100 degrees of flexion and that "the knee was stable 
medially and laterally at 0 degrees of extension as well as 
30 degrees of flexion" and was stable anteriorly and 
posteriorly.  A September 22, 2003 VA cold injury protocol 
examination report noted that the left knee was unchanged 
from the April 2002 examination.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As illustrated above, the evidence does not show muscle loss, 
soft tissue appreciable loss, or adherent scars, and there 
was 5/5 muscle activity of the groups associated with the 
injury.  There was also no evidence of atrophy.  The range of 
motion of the left knee was zero degrees of extension and 100 
degrees of flexion and there was no instability.  There was 
no evidence of any functional impairment that can be 
attributed to pain or weakness, see 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, 8 Vet. App. at 206.  The objective findings 
do not reflect a severe muscle disability.  Consequently, a 
40 percent rating under DC 5313 is not warranted.  
Accordingly, the claim must be denied.  

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourished, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra.  The Board notes that the 
rating criteria for scars were changed, effective August 30, 
2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002).  In 
keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).

When regulations are changed during the veteran's appeal, the 
presumption of non-retroactivity applies in the absence of 
expressed agency intent.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must give effect 
to the court's explanation of the prevailing law).  As a 
general matter, regulations that liberalize the criteria for 
entitlement to compensation may be applied to pending claims 
because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  In contrast, the 
regulations that restrict the bases for entitlement to a 
benefit might have disfavored retroactive effects in pending 
claims and would not apply retroactively in determining a 
claimant's entitlement to benefits, absent expressed agency 
intent.  VAOPGCPREC 7-2003.  
  
Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 
7802 provides that scars other than head, face, or neck scars 
that are superficial and do not cause limited motion will be 
rated as 10 percent disabling for areas of 144 square inches 
or greater.  Notes following the rating criteria explain 
(1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) states that in this 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation (See 38 C.F.R. § 
4.68 of this part on the amputation rule).  Diagnostic Code 
7805 directs that other scars shall be rated on the 
limitation of function of the affected part.  38 C.F.R. Part 
4 (2004).
              
Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent rating for a scar, regardless of size, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observation, regardless of size.  Diagnostic Code 7805 does 
not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2002).  

The veteran has scarring due to his service-connected 
disability.  The medical evidence of record notes a scar 
measuring approximately two inches in length and depressed; 
it was not associated with chronic skin changes and was 
nontender.  Further, the evidence does not show that the scar 
itself results in any limitation of function.  Therefore, a 
separate 10 percent evaluation is not warranted under either 
the old or new skin regulations.  

The benefit-of-the-doubt rule is not for application in this 
case as the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



				B.  Right Knee

Degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003.  Arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, DC 5010 (2004).  Under DC 5003, when limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  

Here, the RO granted service connection for the veteran's 
right knee (assigning a 10 percent rating effective March 17, 
1993) in a September 1993 rating decision, in which it 
assigned Diagnostic Codes "5003-5257."  

For a knee disability rated under DC 5257 (not based on 
limitation of motion) to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  See VAOPGCPREC 9-98 (August 14, 1998).  
Additionally, separate ratings under DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).        

The April 2002 VA examination report noted that there was 
gross deformity secondary to arthritic changes and that the 
knee was tender to palpation.  Range of motion was zero 
degrees of extension and 100 degrees of flexion.  It was 
stable medially and laterally, as well as posteriorly and 
anteriorly.  It was noted that the veteran stated that he was 
now more symptomatic with his right knee, as far as pain was 
concerned.  It is stated in the September 22, 2003 VA 
examination report that the findings in the April 2002 
examination were unchanged.  

The veteran's right knee is not ankylosed, so a rating under 
Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  

Under DC 5257, other knee impairment, recurrent subluxation 
or lateral instability, is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  The 
relevant objective medical evidence shows that the veteran's 
right knee is stable medially and laterally, as well as 
posteriorly and anteriorly.   Moreover, there is no evidence 
of subluxation.  Accordingly, a rating under this diagnostic 
code is inappropriate.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  The 
objective medical evidence reflects that the veteran has 
right knee flexion to 100 degrees.  Given this ability to 
flex his knee, a compensable rating under Diagnostic Code 
5260 is clearly not warranted.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  The objective medical 
evidence in this case reflects that the veteran's right knee 
has extension to 0 degrees.  Given this ability to extend his 
knee, a compensable rating under Diagnostic Code 5261 is 
clearly not warranted.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

As noted above, the veteran has complained of pain in the 
right knee.  However, the objective medical evidence of 
record does not show functional loss due to pain.  As such, 
the Board finds the rating currently assigned more than 
adequately compensates for any potential functional loss 
during flare-ups.  Accordingly, the preponderance of the 
evidence is against the veteran's claim and the claim, thus, 
must be denied.    

				C.  Right Foot

The veteran's degenerative joint disease, status post 
arthrodesis, first metatarsal cuneiform joint, right foot, is 
currently rated as 10 percent disabling under DC 5283.   

Under 38 C.F.R. § 4.71a, DC 5283, Tarsal, or metatarsal 
bones, malunion of, or nonunion of, a 20 percent rating is 
warranted if the condition is moderately severe and a 30 
percent rating is warranted if the condition is severe.  

The April 2002 VA examination report noted that the veteran 
stated that he had pain in the instep of the right foot since 
having his surgery.  Upon examination, there was no gross 
deformity.  There was a difficult to see scar on the dorsum 
of the right foot that was approximately three inches in 
length and approximately 1 mm in width.  It was hypopigmented 
and nontender, and not associated with any chronic changes.  
The dorsiflexion and plantar flexion of the toes was within 
normal limits and there was no evidence of loss of normal 
arch.  There was tenderness to the small bones of the foot in 
the general area of the surgery.  The September 22, 2003 VA 
examination report stated that examination revealed no change 
from the April 2002 examination.  


The Board has determined that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the veteran's degenerative joint disease, status 
post arthrodesis, first metatarsal cuneiform joint, right 
foot.  Although there was evidence of tenderness of the small 
bones of the foot in the general area of surgery, and the 
veteran complained of pain in the instep of the foot, there 
was no gross deformity and range of motion of the toes was 
within normal limits.  Based on the foregoing, the Board 
finds that the overall disability picture is not consistent 
with a moderately severe functional impairment or disability.  
Accordingly, the claim must be denied.  

An increased rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595-596 (1991).  Specifically, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, a 20 
percent rating is assigned for "other" foot injuries which 
are moderately severe.  However, the Board's analysis of the 
veteran's disability under DC 5283 is applicable here.  
Briefly stated, the veteran's service-connected condition is 
not manifested by gross deformity, and the evidence shows 
that the range of motion of the toes was within normal 
limits.  

Although VA is required to take pain symptoms and weakness 
into account, to the extent they are supported by adequate 
pathology, see 38 C.F.R. § 4.40, in this case there is 
insufficient pathology to warrant a conclusion that the 
veteran has functional loss due to pain to warrant a rating 
in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therefore, a rating in 
excess of 10 percent is not warranted.

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra.  

The Board notes that the veteran has scarring associated with 
his service-connected disability.  The medical evidence of 
record notes a scar on the dorsum of the right foot measuring 
approximately three inches in length and approximately 1 mm 
in width.  It was noted to be hypopigmented and nontender, 
and not associated with any chronic changes.  Further, the 
evidence does not show that the scar results in any 
limitation of function, is unstable, painful on examination 
or objective demonstration, is poorly nourished, or is 
characterized by repeated ulceration.  Therefore, a separate 
10 percent evaluation is not warranted under either the old 
or new skin regulations (discussed, supra).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

			D.  Donor Site, Right Iliac Crest

The veteran's service-connected donor site, right iliac 
crest, with 1 1/2 inch scar, is currently rated as 10 percent 
disabling under DC 7804.  

The Board notes that a detailed description of both the old 
and new skin regulations is discussed supra.  

The April 2002 VA examination report noted that the veteran 
stated that he was asymptomatic from the donor's site for the 
arthrodesis to the right foot, which the examiner stated was 
on the left iliac crest.  The Board presumes, however, that 
the examiner meant to say the right iliac crest.  In this 
regard, a July 1993 VA examination report stated that surgery 
was carried out on the right foot in the latter part of 
March, which involved taking a graft from the right iliac 
crest.  The right iliac crest scar was noted to be 1 1/2 
inches.  The September 2003 VA examination report stated that 
the only difference between the April 2002 report was that 
the veteran related a historically that he did have a pulling 
sensation in the area of the donor site when he made certain 
movements of his torso, feeling like it was rubbing over the 
surgery area.  The examiner stated that these symptoms would 
be consistent with some adhesions as a residual of the 
surgery for the donor site bone graft.  Finally, the veteran 
testified in the September 2003 DRO hearing that the donor 
site scar was painful and tender.  

The Board again notes that a June 2004 rating decision 
increased the veteran's disability rating for the donor site 
scar from noncompensable to 10 percent under DC 7804, 
effective August 7, 2001.  

The objective medical evidence does not show that the 
veteran's service-connected donor site, right iliac crest, 
with 1 1/2 inch scar, causes any limitation of function and, 
under both the old and new skin rating criteria, a 10 percent 
disability rating is the maximum rating under Diagnostic 
Codes 7803 and 7804.  Furthermore, the scar has not been 
characterized as deep and it does not measure 144 square 
inches (929 sq. cm.) or greater.  As such, a rating in excess 
of 10 percent for the service-connected donor site, right 
iliac crest, with 1 1/2 inch scar, is not warranted.  
Accordingly, the veteran's claim must be denied.       

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, the Board finds that, 
collectively, the February 2002, May 2002, and June 29, 2004 
rating decisions, along with the April 2003 statement of the 
case (SOC) and June 2004 (issued in July 2004) and October 
20004 supplemental statements of the case (SSOC's) informed 
him of what the evidence needed to show in order to establish 
entitlement to increased ratings for the service-connected 
conditions currently on appeal.  In this regard, the Board 
notes that the veteran was informed of the change in the skin 
regulations, discussed infra, by the April 2003 SOC.        

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, letters in October 2001 and April 2002 informed the 
veteran that VA's duty to assist included requesting all 
relevant evidence in the custody of a federal department of 
agency, including VA medical records, Vet Center records, 
service medical records, or Social Security Administration 
records, requesting private records and lay or other 
evidence, and providing a medical examination or obtaining a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.   

In addition, the April 2003 SOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  For instance, the April 2003 SOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
with the April 2003 SOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran was, indeed, informed of 
the VCAA prior to the initial unfavorable AOJ decision by an 
October 2001 letter, however, the letter failed to fully 
inform the veteran of the evidence necessary to establish 
entitlement to increased ratings for the claims on appeal.  
Nonetheless, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified above.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for residuals of a gunshot wound, left 
thigh, involving the knee, Muscle Group XIII, currently rated 
as 30 percent disabling, is denied.  

An increased rating for degenerative arthritis, right knee, 
with X-ray evidence and limitation of motion, currently rated 
as 10 percent disabling, is denied.  

An increased rating for degenerative joint disease, status 
post arthrodesis, first metatarsal cuneiform joint, right 
foot, currently rated as 10 percent disabling, is denied. 

An increased rating for donor site, right iliac crest, with 1 
1/2 inch scar, currently rated as 10 percent disabling, is 
denied.    


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


